1. The jury must have found by their verdict that the plaintiff was in the exercise of ordinary care at the time of the accident; and the reported facts disclose nothing sufficient to enable the court to say, as matter of law, that a nonsuit should have been ordered, or that the testimony of the witnesses, and especially when taken in connection with the inferences which the jury might have justifiably drawn from the view, was insufficient to support the verdict.
2. There plainly was competent evidence of negligence on the part of the defendants, for reasons given in the former opinion in this case, reported in 58 N.H. 611, 614; and what constitutes negligence in a given exigency is a question for the jury, and not for the court. *Page 624 
3. The motion to set aside the verdict on the ground of excessive damages raises no question of law, and its denial by the presiding justice will not be reconsidered.
Exceptions overruled.
CLARK, J., did not sit: the others concurred.